Proceeding pursuant to EDPL 207 to review a de*1064termination of the Town Board of the Town of Orangetown dated June 12, 2006, made after a public hearing, authorizing the condemnation of the petitioners’ property.
Adjudged that the determination is confirmed, with costs, the petition is denied, and the proceeding is dismissed.
There is no merit to the petitioners’ contention that the brief synopsis of the determination and findings made by the Town Board of the Town of Orangetown with respect to the subject eminent domain proceeding, and the notice of the brief synopsis, failed to sufficiently identify the approximate location of the proposed public project as required by EDPL 204 (see Matter of Wechsler v New York State Dept. of Envtl. Conservation, 76 NY2d 923, 927 [1990]; Matter of C/S 12th Ave. LLC v City of New York, 32 AD3d 1, 8 [2006]).
The petitioners’ remaining contentions are without merit. Prudenti, P.J., Santucci, Covello and Garni, JJ., concur.